Interim Decision *1565

MATrER of SISMALE

In Deportation Proceedings
A.-14682948
Decided by Board March ES, 1966'
(1) Where decision on. an application under section 243(b), IraMigration
and Nationality Act, was rendered 'subsequent to the amendment of that
section by section 11(f) of E L. 89-230, and fails to reveal whether the test
of the new law was applied, the case will be remanded to have such
deficiency supplied.
(2) Mime a section 243(h) applicant Ilan the burden of establishing that her
case warrants favorable action and since her own testimony may be the
best and, in fact, the only evidence available to her, it must be accorded the
most careful' and objective evaluation possible
• in the light of •acceptable
official knowledge.
CHARGE:

.

.

Order: Act of 1952—Section , 241(a) (2) [8 1;8.0. 12513—Nonimmigrant
(temporary visitor)—remained longer.

This case is before us on appeal from a special inquiry officer's
order of December 7, 1965, granting the respondent's alternative request . for voluntary. departure; providing for her deportation to
Indonesia in the event of her failure to so depart; and denyinglhe
application for temporary withholding . of depOrtationr. to Alai
country. The case will be remanded to' the'speeial inquirj,
for the reasons hereinafter set forth. •
• The record relates to a 87-year:old single female alien, s;•mativd
.and citizen of Indonesia, who last entered the United States on or'
about August 25, 1964. She was then admitted at ra noninhmigraid
temporary visitor. She was thereafter authorized to remain in. the
United States in that status until: June 25, 1965. She has .remainfl.1.1
. authority. .
hersinc-talwhou
The foregoing establishes the .respondent's:deportability on the
chvge contained in. the order to show 'cause. This was conceded
in. the _course -of the hearing :before the special inquiry officer, ,pt
which. time the respondent was reinesented by counsel. Tile point
531 •

Interim Decision #1565
is unchallenged here. This aspect of the case, accordingly, requires
no further discussion.
The special inquiry officer granted. the respondent's alternative
request for voluntary departure. Suffice it to say, in this connection,

that the record before us supports said official's action in this respect.
On October 3, 1965, section 11(f) of Public Law 89-236 was en- •
acted (79 Stet. 911), amending section 243(h) of the Immigration
and Nationality Act (8 U.S.O. 1253). That amendment struck out
the words "physical persecution" and inserted in lieu thereof, as the
test for temporary withholding of an alien's deportation, "persecution on account of race, religion, or political opinion" Our consideration of the special inquiry officer's opinion. in this case, which
was rendered after the enactment in question, fails to reveal whether
said official applied the test of the new law in arriving at his decision
to deny this respondent's request for temporary withholding of her ,

deportation to Indonesia. We will remand the case to have this deficiency supplied.
The respondent's basic contention on appeal, however, is that the
special inquiry officer saddled her with an improper burden of proof.
She claims that his decision rests solely on a finding that her testimony is incredible. She asserts that the evidence of record should
not be so.simply brushed aside.
This section of the law, as do several other provisions thereof, vests
in the Abawney General or his duly designated delegate the discretion to grant or deny relief from deportation. In all such cases,
favorable exercise of relief is manifestly not a matter of right under
any circumstances; but rather is in all cases a matter of grace. The
very wording of the Iaw.provides freedom of decision, to wit: the
possibility of denial on purely discretionary grounds. 7n the last •

analysis, then, the decision in an individual case depends• on the
facts and circumstances peculiar to it. Accordingly, the enunciation
of specific "standards" or "guide lines," as has been requested by the
respondent, would be unwarranted.
There are, nevertheless, certain general considerations which we
think require recitation in connection with the instant application.
Typically, the respondent has the burden of establishing that her
case is a satisfactory one fOr favorable action (8 CPR 242.17(c)).
Initially, that is, she has the obligation to set forth the conditions
relating to her personally which support her anticipation of persecution. Characteristically, she has available to her no better methods for ascertaining current political conditions abroad than does
the average person. Hence, practically speaking, although she may
ultimately have the burden of persuasion, her own testimony may be
532

:

Interim Decision- #i565
the. best—in fact- the only—evidence she has available. It must,
- therefore, be accorded the Most -eareful-and objective evaluation, pos 7
sible,nthgofacpbleiknowdg.
Our carefUl ream of this record fails to reveal that the special
inquiry officer has complied.with, the-foregoing fundamental requite. ments'birein: We will, therefore, remand the case to said official
for appropriate action accordingly:- In this connection, the respondent should be given the oppOrtunity to present any obtainable pertinent evidence supporting hei application.
ORDER: It is ordered that the special inquiry officer's decision of
December fi 1965 be withdrawn and that the :case be remanded to
said official for appropriate action not inconsistent with the foregoing opinion.
,

533

